DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species B in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that the shared technical feature between Group I and II does not make a contribution over the prior art in view of Shearer et al. because redistributor 35’ only contacts two inner surfaces and not three; and there is no proof that Species A and B have mutually exclusive characteristics and there is no support for a search and/or examination burden between the species.    This is not found persuasive because Shearer et al. discloses the shared technical feature between Groups I and II and of the generic claim 1 shared by Species A and B.  Applicant points to reference #35’ as not contacting all three inner sides; however, reference #35’ is only a portion or panel of the mixing element.  The mixing element is made up of 35’, 36’ and 37’ including all connecting partitions/walls between as a whole.  As seen in figure 7, all the distributors and partitions/walls as a whole contact all three inner sides.  It is the combination of all the distributors and partitions/walls that make up the mixing element, not just one distributor/panel 35’s as Applicant argues.  Regarding the species argument, Applicant’s arguments are based on the U.S. practice of restriction which is not applicable here.  The species restriction falls under unity of invention practice.  As indicated in the restriction requirement, claim 1 is generic, and as demonstrated above and in the restriction requirement filed 6/14/2022, the shared technical feature found in generic claim 1 does not make a contribution over the prior art in view of Shearer et al.  Applicant clearly indicates figures 9-11 are directed to a different embodiment (see specification paragraph [0026]). 
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges claims 1-11 and 13-23 read on the elected species B.  However, claim 5 and the claims 6-11 dependent on claim 5 are further identified as reading on non-elected Species A, in particular the first mixing panel (element 104), the second mixing panel (element 106) and third mixing panel (element 108) are shown in figures 7A-7D of Species A.  Accordingly claims 5-11 are withdrawn to a non-elected species embodiment.
Claims 1-4 and 13-15 are taken up for examination upon the elected invention and species.  Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Additionally, claims 5-11 are also withdrawn as being directed to a non-elected species embodiment and presents a combination of patentably distinct features which are not depicted or required in the elected species figures 9-11.  Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (U.S. Patent No. 3,977,657).
Regarding claim 1, Shearer et al. discloses a static mixer (title; figures 1 and 7), the static mixer comprising:
a mixing conduit defining an inner surface that comprises a first inner surface, a second inner surface that extends from the first inner surface, and a third inner surface that extends from the first inner surface to the second inner surface, such that the first, second, and third inner surfaces define a mixing passage configured to receive the fluid flow, and the first and second inner surfaces are offset by a first acute angle, the first and third surfaces are offset by a second acute angle, and the second and third surfaces are offset by a third acute angle (figure 7, reference #17’ with inner walls being first, second and third inner surfaces); and
a  mixing element positioned in the mixing passage, wherein the mixing element is configured to contact the first, second, and third inner surfaces (figure 7, reference #35’, 36’, 37’ and connecting walls/partitions, not labeled, as a whole make up mixing element that contacts all three of inner surfaces), and defines a first mixing baffle that extends from a leading edge to a trailing edge, the first mixing baffle configured to divide the fluid flow into a first portion and a second portion (figure 7, reference #35’, 36’ and 37’ are each helical elements with leading edge and trailing edge that divides fluid flow into a first portion and a second portion on either side of redistributor wall (see example helical element in figure 3 which divides flow into first and second portions as indicated by arrows);  column 1, lines 41-48; column 2, lines 55-59).
Regarding claim 2, Shearer et al. discloses wherein the mixing conduit defines an outer surface comprising a first outer surface that is substantially parallel to the first inner surface, a second outer surface that is substantially parallel to the second inner surface, and a third outer surface that is substantially parallel to the third inner surface (see figure 7, outer surface of wall making up reference #17’).
Regarding claim 3, Shearer et al. discloses wherein the mixing conduit further comprises:
a body section that defines the mixing passage (figure 7, reference #17’ (equivalent to location of reference #17 in figure 1);
a socket connected to the body section, wherein the socket defines a socket opening in communication with the mixing passage (figure 1, reference #10); and
a nozzle connected to the body section opposite the socket, wherein the nozzle defines an outlet in communication with the mixing passage (figure 1, bottom of apparatus, not labeled; figure 6 showing valve for defining outlet),
wherein the fluid flow is configured to flow through the socket opening, through the mixing passage, and out the outlet (see figure 1, reference #11, 17 and bottom section, not labeled).
Regarding claim 13, Shearer et al. discloses wherein the first mixing baffle is configured to rotate the first and second portions of the fluid flow in a first rotational direction as the fluid flow flows from the leading edge to the trailing edge of the first mixing baffle (figure 7, reference #35’, 36’ and 37’ are each helical elements with leading edge and trailing edge that divides and rotates the fluid flow by virtue of its helical nature (see example helical element in figure 3 which divides flow into first and second portions and then rotates the first and second portions as indicated by arrows);  column 1, lines 41-48; column 2, lines 55-59).
Regarding claim 14, Shearer et al. discloses wherein the mixing element defines a second mixing baffle integral with the first mixing baffle that extends from a leading edge to a trailing edge, and the second mixing baffle is configured to divide the fluid flow into a third portion and a fourth portion (column 3, lines 35-53 (second redistribution stage after first having second and similar mixing element with helical elements that divides and rotates the fluids further into third and fourth portions).
Regarding claim 15, Shearer et al. discloses wherein the second mixing baffle is configured to rotate the third and fourth portions of the fluid flow in a second rotational direction that is opposite the first rotational direction as the fluid flow flows from the leading edge to the trailing edge of the second mixing baffle (see figures 3 and 4 showing first and second mixing elements and first and second redistribution stages where helical elements are offset for rotating the third and fourth portion of the fluid flow in opposite direction from first rotational direction; column 3, lines 35-53 (second redistribution stage after first having second and similar mixing element with helical elements that divides and rotates the fluids further into third and fourth portions)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. in view of Pappalardo (U.S. Patent Pub. No. 2012/0104044).
Regarding claim 4, Shearer et al. discloses all the limitations as set forth above.  While the reference discloses wherein the socket defines an inner surface (internal wall of reference #10), the reference is silent as to it being partially threaded.  
Pappalardo teaches another static mixer (figure 2).  The reference teaches a socket defining an inner surface that is at least partially threaded (figure 3A, reference #40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the threads of Pappalardo on the internal wall of the socket of Shearer et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach static mixers having sockets.  One of ordinary skill in the art would be motivated to provide the threads on the socket because it allows the mixing passage with socket to be releasably secured to fluid chambers which hold the material to be dispensed and mixed in the mixing passage (Pappalardo [0025]; [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774